— Appeal by plaintiff from an order of the Supreme Court, Nassau County, entered November 14, 1975, which (1) granted an oral motion by David J. Paully, defendant’s attorney, to be relieved from serving as such attorney and (2) directed that all proceedings, including settlement of an order upon a decision by Special Term dated November 12, 1975, are stayed from November 14, 1975 to December 1, 1975. On the argument of the appeal respondent applied for an adjournment of the appeal. That application was and herein is denied. The order appealed from is modified by striking therefrom the second decretal paragraph, which imposed the stay, and the order, as so modified, is affirmed, with $50 costs and disbursements to appellant. In our opinion, the Justice at Special Term who made the order impermissibly usurped, in imposing the stay, the position of a Justice of co-ordinate jurisdiction. Rabin, Acting P. J., Latham, Cohalan, Brennan and Munder, JJ., concur.